EXHIBIT For further information: Media Contact: Amy Yuhn Director of Communications 312-564-1378 ayuhn@theprivatebank.com Investor Relations Contact: Katie Manzel Investor Relations Officer 312-564-6818 kmanzel@theprivatebank.com For Immediate Release PrivateBancorp Names Kevin Killips Chief Financial Officer CHICAGO, February 9, 2009 PrivateBancorp, Inc. (NASDAQ: PVTB) today announced that Kevin M. Killips is named Chief Financial Officer, effective March 6, 2009, replacing Dennis L. Klaeser, who is leaving the Company at the end of March to pursue other opportunities. “PrivateBancorp is in the midst of an exciting and dynamic growth phase,” said Larry D. Richman, President and Chief Executive Officer, PrivateBancorp, Inc. “I had the good fortune to work with Kevin previously and I believe his breadth of experience, particularly with large financial services companies, will be of great value as we move forward with the execution of our Strategic Growth Plan.” Killips has served as Senior Vice President, Chief Accounting Officer and Corporate Controller with Discover Financial Services since March 2008, responsible for the comprehensive accounting, reporting, planning and tax functions. Prior to that, Killips worked for nearly 10 years at LaSalle Bank and its then-parent company, ABN AMRO, serving as Executive Vice President, North American Chief Accounting Officer and Corporate Controller. 1 “I have watched with interest the developments at PrivateBancorp since the launch of its Strategic Growth Plan in late 2007,” Killips said. “I am pleased to be joining this growing institution and to help Larry and the team achieve the collective vision for success.” Prior to joining LaSalle, Killips was the Director of Internal Audit, and then Vice President-Finance at Transamerica Corporation. Killips began his career at Ernst & Young, where he served from 1979 to 1993. Killips, a certified public accountant, holds a bachelor’s degree from Dominican University in River Forest, Illinois, where he is a member of the Executive Committee of the Board of Trustees. The Company also announced that Mark Holmes has been named interim Chief Financial Officer until Killips assumes his new role in March.Holmes, Managing Director of The Private Bank and Trust Company, joined the Company in October 2007, after serving in various financial positions for nearly 10 years at LaSalle Bank. The Company has scheduled a conference call with Larry Richman, Kevin Killips and PrivateBancorp Chairman Ralph Mandell at 2 p.m. CST on February 9, 2009, for analysts and investors.Access to the call will be available by dialing 800-662-8091 or via a link called "Special Analysts Call" on PrivateBancorp, Inc.'s Internet site at http://www.pvtb.com.
